                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:18-cv-284-RJC-DSC


 JAMES YARBOROUGH,

                        Plaintiff,

         v.
                                                               ORDER
 THE CITY OF CHARLOTTE and
 JON DUNHAM,

                        Defendants.


       THIS MATTER is before the Court on the parties’ “Motion[s] to Seal …” (documents

##22, 25 and 27). For the reasons stated therein, the Motions to Seal are GRANTED without

prejudice to any party’s right to file a motion to unseal.

       SO ORDERED.
                                     Signed: May 8, 2019
